     Case 2:14-cr-00317-MCE-AC Document 89 Filed 09/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:14-cr-0317 MCE AC P
12                       Respondent,
13           v.                                          ORDER
14    MICHAEL ANTHONY HOLMES,
15                       Movant.
16

17          Movant has requested appointment of counsel (ECF No. 88), and has also filed a request

18   for extended time to file and serve a reply to respondent’s August 7, 2020 combined motion to

19   dismiss and opposition to the application for postconviction relief (ECF No. 86). In his request

20   for an extension of time, movant argues that due to the ongoing COVID-19 pandemic, he needs

21   additional time to file and serve a reply to respondent’s motion to dismiss. ECF No. 86 at 1.

22   Further, he appears to represent that he has not received the government’s August 7, 2020 filing.

23   Id. Accordingly, the court will grant movant’s request for an extension of time and direct the

24   United States Attorney’s Office to send movant another copy of its filing.

25          As to the motion for appointment of counsel, there currently exists no absolute right to

26   appointment of counsel in proceedings under 28 U.S.C. § 2255. See, e.g., Irwin v. United States,

27   414 F.2d 606 (9th Cir. 1969). However, 18 U.S.C. § 3006A authorizes the appointment of

28   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Rules
     Case 2:14-cr-00317-MCE-AC Document 89 Filed 09/03/20 Page 2 of 2

 1   Governing Section 2255 Proceedings. In the present case, the court does not find that the
 2   interests of justice would be served by the appointment of counsel at this time.
 3            IT IS HEREBY ORDERED that:
 4            1. Good cause appearing, movant’s request for an extension of time (ECF No. 86) is
 5   granted;
 6            2. Movant is granted 120 days from the date of this order in which to file and serve his
 7   reply;
 8            3. Movant’s request for appointment of counsel (ECF No. 88) is denied without prejudice
 9   to a renewal of the request at a later stage of the proceedings; and
10            4. The court directs the United States Attorney’s Office to resend movant a copy of the
11   August 7, 2020 motion to dismiss and opposition to movant’s May 4, 2020 motion to vacate, set
12   aside or correct sentence pursuant to 28 U.S.C. § 2255 (ECF No. 84).
13   DATED: September 2, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
